                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 08-60164-rk
Aaron Matthew Minard                                                                                       Chapter 13
Kelly Kathleen Minard
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0647-6                  User: lbald                        Page 1 of 1                          Date Rcvd: Dec 11, 2018
                                      Form ID: pdf701                    Total Noticed: 12


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 13, 2018.
db/db          +Aaron Matthew Minard,    Kelly Kathleen Minard,    7750 Fort Laurens Rd NW,
                 Strasburg, OH 44680-9051
cr              ECAST SETTLEMENT CORPORATION,    P.O. BOX 35480,    NEWARK, NJ 07193-5480
cr             +ECMC,   7325 Beaufont Springs,    Suite 200,    Richmond, VA 23225-5546
cr              First Merit,   III Cascade Plaza, Suite 3,    Akron, OH 44308-1103
cr             +Kubota Credit Corporation, USA,    PO Box 829009,    Dallas, TX 75382-9009
               +OAK POINT PARTNERS LLC,    5215 OLD ORCHARD RD, STE 965,    SKOKIE, IL 60077-4401
cr             +OPTION ONE MORTGAGE CORP,    3 Ada Dr,   Irvine, CA 92618-2322
app            +Timothy R. Wolfe,    Wolfe & Associates,   137 E. Iron Ave.,    Dover, OH 44622-2254
               +US ATTORNEY ND OHIO,    CARL B STOKES US COURTHOUSE,    801 W SUPERIOR AVE, STE 400,
                 CLEVELAND, OH 44113-1852

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
               +E-mail/Text: cmecf@dilksknopik.com Dec 11 2018 23:41:40      BRIAN DILKS,    35308 SE CENTER ST,
                 SNOQUALMIE, WA 98065-9216
cr             +E-mail/PDF: rmscedi@recoverycorp.com Dec 11 2018 23:43:32
                 Recovery Management Systems Corporation,    25 S.E. 2nd Avenue, Suite 1120,
                 Miami, FL 33131-1605
cr             +E-mail/PDF: pa_dc_claims@navient.com Dec 11 2018 23:44:00      Sallie Mae Trust,
                 c/o Sallie Mae Inc,   220 Lasley Ave,    Wilkes-Barre, Pa 18706-1496
                                                                                              TOTAL: 3

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                CitiMortgage, Inc.
cr                First Franklin Financial Corporation
cr                National City Bank
cr                Wachovia Dealer Services Inc.
                                                                                                                    TOTALS: 4, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 13, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 11, 2018 at the address(es) listed below:
              Alane A Becket    on behalf of Creditor   ECAST SETTLEMENT CORPORATION Notices@becket-lee.com
              Brian Jacob Dilks    cmecf@dilksknopik.com, dilksknopik@ecf.courtdrive.com
              Charles C Butler    on behalf of Creditor    Wachovia Dealer Services Inc.
               creditors@fountaincitylaw.com
              Edwin H. Breyfogle    on behalf of Debtor Aaron Matthew Minard edwinbreyfogle@gmail.com,
               breyfogleer84552@notify.bestcase.com
              Edwin H. Breyfogle    on behalf of Debtor Kelly Kathleen Minard edwinbreyfogle@gmail.com,
               breyfogleer84552@notify.bestcase.com
              Hilary B. Bonial    on behalf of Creditor    Kubota Credit Corporation, USA notice@bkcylaw.com
              Jon J. Lieberman    on behalf of Creditor    CitiMortgage, Inc. jlieberman@weltman.com
              Phillip D. Schandel    on behalf of Creditor    First Merit Phil.Schandel@gmail.com,
               Schandel.law@gmail.com
              Stacey A O’Stafy    on behalf of Creditor    First Franklin Financial Corporation
               amps@manleydeas.com, amps@manleydeas.com
              Stacey A O’Stafy    on behalf of Creditor    National City Bank amps@manleydeas.com,
               amps@manleydeas.com
              Toby L. Rosen    trosen@chapter13canton.com, trosen@ecf.epiqsystems.com
                                                                                              TOTAL: 11




         08-60164-rk          Doc 87        FILED 12/13/18           ENTERED 12/14/18 00:22:46                    Page 1 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 2 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 3 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 4 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 5 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 6 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 7 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 8 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 9 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 10 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 11 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 12 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 13 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 14 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 15 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 16 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 17 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 18 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 19 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 20 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 21 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 22 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 23 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 24 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 25 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 26 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 27 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 28 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 29 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 30 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 31 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 32 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 33 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 34 of 35
08-60164-rk   Doc 87   FILED 12/13/18   ENTERED 12/14/18 00:22:46   Page 35 of 35
